Title: To Thomas Jefferson from Peter Penet, 17 August 1779
From: Penet, Peter
To: Jefferson, Thomas



Sir
Philadelphia August the 17th. 1779

I have received the five copies of the Contract which Your Excellency and the Honorable Council have been pleased to enter into with my Company, and I have fulfilled the necessary formalities to confirm it, waiting for the ratification of many Articles by the General Assembly in the next Session, where Mr. Savarit will attend for that purpose. This Contract, appears to me calculated for the general advantage of both parties; I have however observed in it several ambiguous phrases which make some restrictions without any particular object, which Mr. Savarit would not certainly have agreed to, had they not escaped his notice, or could he have foreseen a subsequent deviation from his demands relative to it. I have also reason to presume that they have been inattentions of the Copyist. As these objects are indifferent to your interest, contrary even to the views of the General Assembly, but are of the greatest consequence to us, I have not the least doubt of their being rectified by Your Excellency and the Honorable Council at the request of Mr. Savarit, and I am confident that they will be ratified by the General Assembly on the explanations which shall be given by Mr. Savarit intrusted with the particulars of this undertaking.
I shall set off in few days for France in order to execute the Commissions of the State, with all the zeal I am capable of, and take the necessary arrangements in consequence of the Contract.
I have the honour to be with a profound respect Your Excellency’s Most humble & Most obedient Servan[t],

P. Penet

